980 F.2d 730
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Emma F. McLimore, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-5686.
United States Court of Appeals, Sixth Circuit.
Dec. 2, 1992.

Before MILBURN and BATCHELDER, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Emma F. McLimore appeals a district court judgment affirming the Secretary's denial of supplemental security income benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   The appellee has waived oral argument.   Although requested to do so by August 31, 1992, the appellant has not objected to the submission of the case on the briefs.   Thus, oral argument is waived.


2
McLimore filed an application with the Secretary alleging that she suffered from back and arthritic pain.   Following a hearing, the Administrative Law Judge (ALJ) determined that McLimore was not disabled because she had the residual functional capacity to perform her past relevant work.   The Appeals Council affirmed the ALJ's determination.   McLimore then filed a complaint seeking judicial review of the Secretary's decision.   The district court concluded that the Secretary's decision was supported by substantial evidence, granted summary judgment for the defendant, and dismissed the case.   McLimore has filed a timely appeal.


3
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


4
Accordingly, we affirm the judgment for the reasons set forth in the district court's memorandum opinion filed on May 15, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.